Recently, this jurist, in writing for the court in State v.Gordon (Mar. 31, 1989), Geauga App. No. 1410, 1989 WL 260228, unreported, noted the recent trend by sister jurisdictions to prohibit the use of polygraph examinations in criminal proceedings:
"* * * [S]ince [State v. Valdez (1962), 91 Ariz. 274,371 P.2d 894], the admissibility of the results of the polygraph examinations have been the subject of judicial review in a number of jurisdictions. Courts that originally adopted theValdez criteria have subsequently overruled those decisions prohibiting the use of the polygraph results.
"More specifically, the Wisconsin Supreme Court in State v.Dean (1981), 103 Wis. 2d 228, 307 N.W.2d 628, held:
"`* * * it is error for a trial court to admit polygraph evidence in a criminal proceeding * * *' Dean, supra
[103 Wis.2d at 279], 307 N.W.2d at 653. *Page 647 
"In Dean, the court expressly overruled State v.Stanislawski (1974), 62 Wis. 2d 730, 216 N.W.2d 8, which adopted the conditions set forth in Valdez. In Dean, the court noted:
"`The Stanislawski rule which appeared in 1974 to be a reasonable compromise between unconditional admission of and unconditional rejection of polygraph evidence does not appear at this time to be the satisfactory compromise, and we decline to continue to permit the admission of polygraph evidence pursuant to the rule set forth in Stanislawski.
"`We also reject the alternative of awaiting continued refinement of the Stanislawski rule on a case-by-case method. Adequate standards have not developed in the seven years sinceStanislawski to guide the trial courts in exercising their discretion in the admission of polygraph evidence. The lack of such standards heightens our concern that the burden on the trial court to assess the reliability of stipulated polygraph evidence may outweigh any probative value the evidence may have.' Id.
"The court based its decision upon the fact `* * * that the legal and scientific communities remain significantly divided on the reliability of the polygraph in a criminal case.' Id.
[103 Wis.2d at 235, 307 N.W.2d] at 632. Clearly, courts are again questioning the reliability of the polygraph, and are beginning to prohibit its use even with the Valdez stipulation. (For a complete listing of states which have refused to accept the polygraph notwithstanding a Valdez stipulation see Annotation (1979, Supp. 1983), 53 A.L.R. 3d 1005, section 3, p. 153-4 of supplement.)"
The facts in this cause only act to fan the embers which challenge the use of the so-called lie detector.
The courts have long recognized the potential prejudicial impact of evidential submission based upon this machine. This concern was the obvious source for the judicially adopted balancing safeguards which have served as the predicate for the operator's opinion. Unfortunately, these protections frequently provide only a mild prophylactic effect and often are the catalyst for a confession under the guise of a pre-examination or post-examination statement, which is not subject to limitation or suppression by the stipulation.
In this cause, the polygrapher testified that he had a lengthy discussion with the appellant. However, that conversation was not conducted while appellant was attached to the machine. As such, any statement which he made, "in order to develop a rapport" between the examiner and the appellant, was not subject to the strict dictates of the stipulation.
This jurist has become all too familiar with the use of this appearance of developing a rapport with the examinee to obtain incriminating statements. *Page 648 
The examiner will often broach the topic within the focus of the inquiry during the pre-examination.
The questions delve into areas which the stipulation expressly prohibits, but since the inquisition is prior to the accused being "hooked-up" to the machine, such conversations are not taboo. In Wyrick v. Fields (1982), 459 U.S. 42,103 S. Ct. 394, 74 L. Ed. 2d 214, the court held such statements are admissible. I find such backdoor confession tactics unacceptable in light of a stipulation which expressly prohibits such questioning during the examination. However, I reluctantly must follow the pronouncement of the "August Seven" which permits the use of polygraphs when a proper stipulation has been executed pursuant to State v. Souel (1978), 53 Ohio St. 2d 123, 7 O.O.3d 207, 372 N.E.2d 1318.
With this predicate in mind, I note that I concur with the majority's assessment that the statements made by the polygraph's examiner amounted to "harmless error." As noted inGordon, supra, at 20, such analysis is appropriate:
"In United States v. Morrow (C.A. 4, 1984), 731 F.2d 233, the court analyzed this issue with respect to the use of the results of a lie detector test. In Morrow, supra, the court found that `the admission of the polygraph evidence constituted, at most, harmless error' because of the other compelling evidence."
As the majority correctly notes, there is more than sufficient other evidence implicating appellant.
Therefore, based upon Souel and Morrow, supra, I concur.